Filed 7/11/16 P. v. Deas CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064984

v.                                                                      (Super.Ct.No. RIF1501402)

CODY DAYNE DEAS,                                                        OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Richard T. Fields, Judge.

Affirmed.

         Raymond M. DiGuiseppe, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant pled guilty to second degree commercial burglary after the effective

date of Proposition 47. He appeals from the trial court’s order denying his petition for

resentencing under Penal Code section 1170.18.1 We affirm.

                                     FACTS AND PROCEDURE

       On March 10, 2015, defendant stole a laptop computer from a Costco store. On

April 2, 2015, the People filed a felony complaint charging defendant with second degree

commercial burglary (§ 459) and grand theft (§ 487, subd. (a)). The People alleged

defendant had two prior strike convictions (§§ 667, subds. (c) & (e)(2)(A), 1170.12, subd.

(c)(2)(A)) a prior prison term conviction (§ 667.5, subd. (b)).

       On April 13, 2015, defendant pled guilty to the burglary charge and admitted one

of the strike convictions.

       On May 12, 2015, the trial court sentenced defendant per the plea bargain to 32

months in state prison.

       On June 12, 2015, defendant filed a handwritten petition for resentencing, in

which he stated “I believe I am eligible for Prop 47. I was not made aware of Prop 47

during court and would like to apply for resentencing. I am in prison for 2nd degree

burglary. Non-violent Non-serious – Prop 47.”

       On November 20, 2015, the People responded that defendant was not entitled to

relief because “Plea was after Prop 47 and [defendant] failed to meet burden of proving




       1   Section references are to the Penal Code except where otherwise indicated.


                                             2
value under $950. Ct 2 alleged value over $950. Police report indicates [defendant]

entered into a conspiracy to steal laptops at Costco = $1,299.98.”

       On December 16, 2015, the court denied the petition.

       This appeal followed.

                                           DISCUSSION

       Upon defendant’s request, this court appointed counsel to represent him. Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders

v. California (1967) 386 U.S. 738, setting forth a statement of the case, a summary of the

facts, and potential arguable issues, and requesting this court to undertake a review of the

entire record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so. We have now concluded our independent review of the entire record

and find no arguable issues. (People v. Kelly (2006) 40 Cal.4th 106, 124.)

                                          DISPOSITION

       The superior court’s order denying in part defendant’s petition for resentencing is

affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                RAMIREZ
                                                                                        P. J.
We concur:

HOLLENHORST
                          J.

SLOUGH
                          J.


                                             3